                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH RIAD et al.,                                  CIVIL ACTION
         Plaintiffs,

        v.                                            No. 19-4292

WELLS FARGO BANK, N.A.,
        Defendant.


                            , ORDER
        AND NOW, this      d~0day of January 2020, upon consideration of
Defendant's Motion for Reconsideration and/or Clarification of the Court's Order

of December 4, 2019 (ECF No. 13), Plaintiffs' response (ECF No. 18), and

Defendant's reply (ECF No. 19), it is hereby ORDERED and DECREED

Defendant's Motion for Reconsideration and/or Clarification of the Court's Order

of December 4, 2019 (ECF No. 13) is hereby GRANTED in part DENIED in

part.

        Defendant's Motion for Reconsideration and/or Clarification of the Court's

Order of December 4, 2019 is granted insofar as the Court has reconsidered

Defendant's Motion to Compel Arbitration and Stay Plaintiffs' Unauthorized

Account Claims (ECF No. 8) based on the parties' briefs, however, this Court

denies Defendant's request that all causes of action asserted by Plaintiffs in




                                          1
connection with Plaintiffs' Wire Transfers Claims and Cashier Checks Claims be

dismissed.

      Per the Court's December 19, 2019 order, ECF No. 16, Defendant must file

an answer to the Complaint on or before Tuesday, January 7, 2020.




                                                 CHADF.




                                       2
